Citation Nr: 1034414	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  04-33 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for claimed hypertension.

2.  Entitlement to service connection for claimed coronary artery 
disease and status post coronary artery bypass graft.




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the RO.  

When this case was most recently before the Board in October 
2009, it was remanded for additional development of the record.  

In September 2004, the Veteran requested a hearing before the 
Board.  The RO scheduled a hearing for May 2006.  Subsequently, 
the Veteran withdrew the request for a hearing in June 2006.  38 
C.F.R. § 20.704(e).

In a March 2009 statement, the Veteran filed a claim of service 
connection for posttraumatic stress disorder (PTSD) and diabetes 
mellitus as due to the exposure to Agent Orange.  These claims 
are not currently on appeal before the Board.  They are referred 
to the RO for appropriate action.  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  

As required by 38 U.S.C. 1116, the Department of Veterans Affairs 
(VA) will issue regulations through notice and comment rule-
making procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the Federal 
Register.  

Until that time, VA does not have authority to establish service 
connection and award benefits based upon the planned new 
presumptions.  

On November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially may 
be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  

As this appeal contains the issue of service connection for 
coronary artery disease, it may be affected by these new 
presumptions, the Board must stay action on that matter in 
accordance with the Secretary's stay.  

Once the planned final regulations are published, the 
adjudication of any case or claim that has been stayed will be 
resumed.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The Veteran is not shown to have manifested essential 
hypertension prior to entering service or until after serving in 
the Republic of Vietnam when he first exhibited abnormal blood 
pressure readings that required his evacuation and 
hospitalization.

3.  The currently demonstrated essential hypertension is shown as 
likely as not have had its clinical onset during his period of 
active service.  



CONCLUSIONS OF LAW

1.  The presumption of sound upon entry into service is not 
rebutted by clear and unmistakable evidence that essential 
hypertension existed prior to service and was not aggravated by 
service.   38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 
1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2009).

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by essential hypertension is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II).  

The Veteran was sent VCAA notice letters in November 2002 and 
July 2007.  The letters provided him with notice of the evidence 
necessary to substantiate his claim, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The Veteran has established his status as a veteran.  He received 
notice as to the notice elements outlined in Pelegrini and the 
second, third, fourth, and fifth elements outlined in Dingess, 
via the letter mailed in July 2007.  
The U.S. Court of Appeals for Veterans Claims (Court) has held 
that content-complying VCAA notice must be provided prior to an 
initial unfavorable decision by the RO.  Pelegrini II, 18 Vet. 
App. at 120.  

The November 2002 VCAA letter was sent prior to the RO's initial 
decision, but there was a timing deficiency with regard to the 
July 2007 notice letter.  This timing deficiency was cured, 
however, by readjudication of the claims in July 2010 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  Therefore, 
the duty to assist has been met.

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and private treatment records.  In 
addition, a VA examination was provided in February 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).   


II.  Analysis

The Veteran contends that service connection is warranted for 
hypertension. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of 
sound condition upon entry into service, except for any defects 
noted at the time of examination for entry into service.  That 
presumption can be rebutted by clear and unmistakable evidence 
that such a disability existed prior to service and was not 
aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111 where a condition is not noted at service 
entry, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 
2003 (July 16, 2003).

Here, the Veteran's entrance examination dated in September 1965 
does not show that the Veteran had hypertension before entering 
the service.  The Report of Medical History also dated in 
September 1965 notes that the Veteran had high blood pressure one 
year earlier.  The blood pressure reading recorded at the time of 
his pre-induction examination was 136/88.  

During service, the Veteran was hospitalized after he experienced 
dizzy spells and flushing and had a blood pressure reading of 
150/96 and a pulse rate of 80.  He was evacuated after serving 10 
months in the Republic of Vietnam.  After being admitted, his 
diastolic readings ran between 90 and 100.  At that time, he 
reported a history of having frequent episodes of dizziness and 
flushing and high blood pressure at the age of 17.  He received 
medication at that time, but did not seek medical care following 
that incident.   

While hospitalized on an ambulatory basis, the Veteran's blood 
pressure ranged from 120-130/80-90 with an occasional reading as 
high as 100.  The diagnosis was that of hypertension, benign, 
labile, mild, not requiring treatment.  

At the time of the service discharge examination in November 
1967, the Veteran's blood pressure was noted to be 128/100.  

In February 2009, the Veteran underwent a VA examination.  The 
examiner initially found  that the Veteran's hypertension was 
first documented during his military service.  The examiner later 
clarified that the hypertension was "clearly" present prior to 
service as the Veteran's blood pressure was elevated at the time 
of the pre-induction physical examination and the Report of 
Medical History noted that the Veteran had high blood pressure 
one year earlier.   

In addition, the VA examiner opined that there was no evidence 
that the Veteran's hypertension increased in severity during his 
military service beyond the natural progression of the disease.  
The examiner explained that, in November 1967, two years after 
entry into the military, serial blood pressure measurements were 
taken on five occasions during a 24 hour period.  The average of 
those five blood pressure measurements was 135/95.  

The VA examiner opined that this reflected a modest increase in 
his diastolic pressure that was "certainly compatible" with the 
natural progression of his hypertension and did not result in any 
increased disability during service.  

Following this examination, the Veteran submitted a statement 
made by his sister.  The Veteran's sister noted that she 
remembered the Veteran taking medication to control his blood 
pressure in 1968 and having to continually take it to this day. 

The Board finds the Veteran's sister statements in this regard 
are credible and are not contradicted by other evidence of 
record.  

In considering the other evidence, the Board finds that the 
Veteran did not manifest hypertension prior to entering active 
service as his recorded blood pressure reading was recorded as 
136/88 and he was found to be medically qualified for induction.  
His elevated readings exhibited while serving in the Republic of 
Vietnam were identified as benign and labile, but the discharge 
examination noted a clearly abnormal reading of 128/100.  

Moreover, the recent VA examiner initially opined that the 
Veteran's hypertension was first documented during service and 
later that it was "clearly" present prior to service.  The VA 
examiner added that the increase in the readings during service 
was "certainly compatible" with natural progress.  

In short, on this record, the Veteran's hypertension is not shown 
to have clearly and unmistakably existed prior to service.   Nor 
is the evidence clear and unmistakable in showing that the 
hypertension was not aggravated by service.  

Accordingly, as the presumption of soundness is not rebutted, the 
Veteran's essential hypertension is shown as likely as not to 
have had its clinical onset during his period of active service.  
See 38 U.S.C.A. 1111, 1132, 1137; 38 C.F.R. § 3.304(b); Wagner, 
370 F.3d at 1096.  



ORDER

Service connection for hypertension is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


